Exhibit 99.1 East West Bancorp, Inc. 135 N. Los Robles Ave., 7th Fl. Pasadena, CA91101 Tel. 626.768.6800 Fax 626.817.8838 FOR FURTHER INFORMATION AT THE COMPANY: Irene Oh Chief Financial Officer (626) 768-6360 EAST WEST BANCORP REPORTS RECORD NET INCOME FOR FULL YEAR 2010 OF $165 MILLION Pasadena, CA – January 25, 2011 – East West Bancorp, Inc. (Nasdaq: EWBC), parent company of East West Bank, one of the nation’s premier regional banks, today reported financial results for the fourth quarter and full year 2010. For the fourth quarter of 2010, net income was $56.3 million and net income available to common stockholders was $0.22 per dilutive share. Excluding a noncash charge of $18.7 million or $0.13 per dilutive share resulting from the repurchase of preferred stock issued to the U.S. Treasury, fourth quarter earnings per share increased by 30% to $0.351. For the full year 2010, net income was $164.6 million and net income available to common stockholders was $0.83 per dilutive share. “2010 marks a year of great transformation and success for East West. East West reported net income of $165 million for the full year 2010, the highest ever in our history,” stated Dominic Ng, Chairman and Chief Executive Officer of East West. “Our sound financial performance and 115% increase in profitability was the direct result of the strength of our balance sheet. During 2010, we grew non-covered commercial and trade finance loan balances 32% to a record $2.0 billion and grew core deposits 25% to a record $8.9 billion.” “We also completed the full integrations of two acquisitions in 2010, improving, streamlining, and strengthening our operations. Further, during the fourth quarter of 2010, East West successfully exited the TARP capital purchase program.” Ng concluded, “We increased earnings each and every quarter in 2010 and expect to continue this upward trend throughout 2011. As we embark on the next decade, East West is better positioned than ever before to increase profitability and market share, and to continue to deliver long-term, sustainable value for our shareholders.” 2010 Quarterly Results Summary For the three months ended, Dollars in millions, except per share December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 Net income $ Net income available to common shareholders (1) Earnings per share (diluted) (1) Return on average assets % Return on average common equity % Tier 1 risk-based capital ratio (2) % Total risk-based capital ratio (2) % (1) Q4 2010 EPS included a noncash charge of $18.7 million or $0.13 per dilutive share relatedto the repurchase ofpreferredstock issued to the U.S. Treasury. (2) As East West repurchased preferred stock without raising additional capital, Tier 1 and Total risk-based capital declined. East West increased profitability each quarter of 2010, growing net income 46% in the second quarter to $36.3 million, 29% in the third quarter to $47.0 million, and 20% in the fourth quarter to $56.3 million. Full Year 2010 Highlights · Record Earnings – East West increased net income during each quarter of 2010. For the full year 2010, net income was a record $164.6 million, a 115% increase above $76.6 million in 2009. · Successful Integration Efforts – East West successfully integrated the operations of two entities, United Commercial Bank (“UCB”) and Washington First International Bank (“WFIB”). · Fully Exited TARP Program – East West repurchased all $306.5 million preferred stock issued to the U.S. Treasury under the TARP program in December 2010. Our capital strength and strong operating results allowed us to redeem TARP without raising any capital. · Credit Quality Improved – Charge-offs and provisions decreased each quarter of 2010. Full year 2010 net charge-offs were $202.5 million, a 57% or $272.8 million decrease as compared to the full year 2009. Nonperforming assets remained low at 0.94% of total assets. · Record Deposit Growth – Total deposits grew to a record $15.6 billion, a $653.6 million or 4% increase during the full year 2010. Core deposits grew to a record $8.9 billion as of December 31, 2010, an increase of $1.8 billion or 25% increase during the full year 2010. 2 Fourth Quarter 2010 Summary · Strong Fourth Quarter Earnings – For the fourth quarter 2010, net income was $56.3 million, an increase of $9.4 million over net income of $47.0 million reported in the third quarter of 2010. Excluding the noncash charge of $18.7 million or $0.13 per dilutive share resulting from accelerated discount accretion from the repurchase of the preferred stock from the U.S. Treasury, earnings per share totaled $0.35 for the fourth quarter.1 · Strong Net Interest Margin –The core net interest margin, excluding the net impact to interest income of $43.8 million resulting from the disposition of covered loans, totaled 4.43% for the quarter. The fourth quarter core net interest margin of 4.43% reflects an increase from 3.98% in the third quarter of 2010.2 · Record C&I Loan Growth – Quarter to date, non-covered commercial and trade finance loans grew a record $287.2 million or 17% to $2.0 billion. · Significant Deposit Growth – Total deposits grew to a record $15.6 billion, a $343.3 million or 2% increase from September 30, 2010. Core deposits grew to a record $8.9 billion as of December 31, 2010, an increase of $395.7 million or 5% from September 30, 2010. · Net Charge-offs Down 15% from Q3 2010, Down 71% from Q4 2009 – Net charge-offs declined to $38.3 million, a decrease of $6.7 million or 15% from the prior quarter and a decrease of $92.3 million or 71% from the fourth quarter of 2009. · Nonperforming Assets Remains Below 1% – Nonperforming assets decreased to $194.8 million, or 0.94% of total assets. This is the fifth consecutive quarter East West has reported a nonperforming assets to total assets ratio under 1.00%. · Strong Capital Levels – Even after repayment of TARP, our capital levels remain very high. As of December 31, 2010, East West’s Tier 1 risk-based capital and total risk-based capital ratios were 15.9% and 17.6%, respectively, significantly higher than the well capitalized requirements of 6% and 10%, respectively. Management Guidance The Company is providing initial guidance for the first quarter and full year 2011. Currently management estimates that fully diluted earnings per share for the full year of 2011 will range from $1.44 to $1.48, or an increase of approximately 73% to 78% from 2010. This EPS guidance is based on overall asset growth of approximately 5%, provision for loan losses of $95 million to $100 million, and an adjusted net interest margin between 4.15% and 4.25%. Management currently estimates that fully diluted earnings per share for the first quarter of 2011 will range from $0.33 to $0.35 per diluted share. This EPS guidance is based on the following assumptions: 3 · Stable balance sheet · A stable interest rate environment and a net interest margin between 4.15% and 4.20% · Provision for loan losses of approximately $25 million to $30 million · Total noninterest expense of approximately $100 million, net of amounts to be reimbursed by the FDIC · Effective tax rate of approximately 36% Balance Sheet Summary At December 31, 2010, total assets increased to $20.7 billion compared to $20.4 billion at September 30, 2010, and $20.6 billion at December 31, 2009. Total assets were primarily comprised of $13.7 million of loans receivable and $2.9 million of investment securities. Deposits totaled $15.6 billion at December 31, 2010. Loans receivable at December 31, 2010 totaled $13.7 billion compared to $13.6 billion at September 30, 2010, and $14.1 billion at December 31, 2009. During the fourth quarter non-covered loan balances increased $321.1 million or 4%, to $8.9 billion at December 31, 2010. The increase in non-covered loans was primarily driven by an increase in commercial and trade finance loans of $287.2 million or 17%. As of December 31, 2010, we classified $220.1 million of loans as held for sale, primarily comprised of student loans. Covered loans totaled $4.8 billion at December 31, 2010, as compared to $5.0 billion at September 30, 2010, and $5.6 billion at December 31, 2009. Deposit balances increased to a record $15.6 billion at December 31, 2010, compared to $15.3 billion at September 30, 2010, and $15.0 billion at December 31, 2009. Total core deposits increased to a record $8.9 billion as of December 31, 2010, or an increase of $395.7 million or 5% from September 30, 2010, and an increase of $1.8 billion or 25% from December 31, 2009. The increase in core deposits during the fourth quarter was driven by a record increase in both noninterest-bearing demand deposits and money market deposits.Noninterest-bearing demand deposits increased by $104.7 million or 4% to $2.7 billion and money market deposits increased by $266.9 million or 6% to $4.5 billion at December 31, 2010. Covered Loans Covered loans totaled $4.8 billion as of December 31, 2010, a decrease of $174.6 million during the fourth quarter. The decrease in the covered loan portfolio was mainly due to paydowns, payoffs and charge-off activity. The covered loan portfolio is primarily comprised of loans acquired from the FDIC-assisted acquisition of UCB which are covered under loss share agreements with the FDIC. After actively managing the UCB covered loan portfolio for approximately one year, we have resolved many problem loans and concluded that the credit quality is performing better than originally estimated. As such, we lowered the credit discount on the UCB covered loan portfolio in the fourth quarter. Our original credit discount on the UCB covered loan balance was approximately 20% and we have now reduced this to approximately 14%. By lowering the credit discount, interest income will increase over the life of the loans. Correspondingly, with the lowered credit discount, the expected reimbursement from the FDIC under the loss sharing agreement will also decrease, resulting in amortization on the FDIC indemnification asset which is recorded as a charge to noninterest income. The net decrease in the FDIC indemnification asset resulting from loan disposition activity and amortization of the indemnification asset was $43.8 million in the fourth quarter. 4 In total, the net decrease in the FDIC indemnification asset and receivable was $36.0 million for the fourth quarter of 2010 as detailed below: Quarter Ended December 31, 2010 ($ in thousands) Net decrease due to covered loan dispositions $ ) and amortization of the indemnification asset Increase due to FDIC reimbursable expenses Recoveries and settlement adjustments ) Net decrease in FDIC indemnification asset and receivable $ ) The FDIC receivable was increased by $13.0 million due to reimbursable expense claims. During the fourth quarter we incurred $16.2 million in expenses on covered loans and other real estate owned, 80% of which is reimbursable from the FDIC. The impact of the reimbursable expenses on covered loans and other real estate owned is recorded as an increase to the FDIC receivable as noninterest income. Also, during the fourth quarter, we recorded a decrease to the FDIC receivable of $5.2 million related to settlement adjustments. Fourth Quarter 2010 Operating Results Net Interest Income Although the low interest rate environment continues to be a challenge for the industry, our net interest income has remained strong. Throughout 2010, East West has focused on maintaining a strong loan yield, improving the yield on other earning assets and growing low-cost core deposits. East West reduced the cost of deposits to 0.67% for the fourth quarter of 2010, down from 0.75% in the third quarter of 2010 and 1.11% in the fourth quarter of 2009. The core net interest margin, excluding the net impact to interest income of $43.8 million resulting from the loan disposition activity and amortization of the indemnification asset, totaled 4.43% for the quarter, compared to 3.98% in the third quarter 2010. 1 Management believes that this adjusted net interest margin provides more clarity on the core net interest income and net interest margin, comparability to prior periods and the ongoing performance of the Company. Noninterest Income (Loss) The Company reported a total noninterest (loss) for the fourth quarter of ($17.3) million, compared to noninterest income of $29.3 million in the third quarter of 2010 and income of $415.2 million in the fourth quarter of 2009. Noninterest income for the fourth quarter of 2009 included a purchase accounting gain of $471.0 million from the acquisition of UCB. The noninterest loss in the fourth quarter of 2010 was due to a net decrease in the FDIC indemnification asset and receivable of $36.0 million, discussed in more detail above. 5 Total fees and operating income increased to $18.3 million for the fourth quarter, an increase from both the third quarter 2010 and fourth quarter 2009 as detailed below: Quarter Ended Quarter Ended Quarter Ended % Change ($ in thousands) December 31, 2010 September 30, 2010 December 31, 2009 (Yr/Yr) Branch fees $ $ $ -2 % Letters of credit fees and commissions 29 % Ancillary loan fees 43 % Other operating income % Total fees & other operating income $ $ $ 27 % During the fourth quarter, we recorded gains on sales of loans of $6.3 million, primarily from the sale of $206.7 million in student loans and recorded a net gain on sale of investments of $5.2 million, primarily driven by the sale of $269.7 million of investment securities. Further, we recorded an impairment loss of $6.3 million related to one private-label MBS, the only private-label MBS that we own, and recorded a purchase accounting adjustment of $4.7 million related to the WFIB and UCB acquisitions. Noninterest Expense Noninterest expense totaled $113.7 million for the fourth quarter of 2010 compared to $99.9 million for the third quarter of 2010, and $87.9 million for the fourth quarter of 2009. The increase in noninterest expense quarter over quarter was primarily due to an increase in other real estate owned expenses to $16.9 million, compared to $5.7 million in the prior quarter. The increase in other real estate owned expense was largely due to writedowns and losses on sales of covered assets. In the fourth quarter, we incurred $16.2 million in expenses on covered loans and other real estate owned for which we expect that 80% or $13.0 million will be reimbursed by the FDIC. Of the $13.0 million of expenses reimbursable by the FDIC, $10.3 million is related to net writedowns and expenses on other real estate owned, and $2.7 million is related to legal and other loan related expenses. Noninterest expense excluding amounts to be reimbursed by the FDIC totaled $100.8 million for the fourth quarter of 2010.1 A summary of the noninterest expenses for the fourth quarter, compared to the third quarter, is detailed below: Quarter Ended Quarter Ended ($ in thousands) December 31, 2010 September 30, 2010 Total noninterest expense: $ $ Amounts to be reimbursed on covered assets (80% of actual expense amount) Noninterest expense excluding reimbursement amounts $ $ 6 In addition to the increase in expenses on covered assets, amortization of affordable housing investments increased $1.5 million and consulting expenses increased $700 thousand. Management anticipates that in the first quarter of 2011, noninterest expense will be approximately $100 million, net of amounts reimbursable from the FDIC. The effective tax rate for the fourth quarter was 34.3% compared to 36.1% in the prior quarter. The effective tax rate is reduced from the statutory tax rate primarily due to the utilization of tax credits related to affordable housing investments. Full Year 2010 Operating Results For the full year 2010, net interest income increased to $894.7 million, compared to $485.7 million for the full year 2009.The adjusted net interest margin for 2010 was 4.25%, a 73 basis point increase from the adjusted net interest margin of 3.52% in 2009. Full year noninterest income for 2010 totaled $39.3 million, a decrease of $351.7 million over 2009. Noninterest income for 2009 included a purchase accounting gain of $471.0 million from the acquisition of UCB. Total fees and other operating income for the full year 2010 increased to $67.8 million, a $23.1 million, or 52% increase from full year 2009. As compared to 2009, branch fees increased $10.3 million or 46%, letters of credit fees and commissions increased $3.5 million or 42%, ancillary loan fees increased $2.2 million or 36%, and other operating income increased $7.1 million or 93%, primarily due to the acquisition of UCB.A summary of these fees and other operating income items is detailed below: Year Ended Year Ended % Change ($ in thousands) December 31, 2010 December 31, 2009 (Yr/Yr) Branch fees $ $ 46 % Letters of credit fees and commissions 42 % Ancillary loan fees 36 % Other operating income 93 % Total fees & other operating income $ $ 52 % Noninterest expense totaled $477.9 million for the full year 2010, 96% or $234.7 million higher than 2009. This increase from 2009 was largely due to our increased size from the acquisitions of UCB and WFIB and due to expenses incurred on covered assets. Year-to-date, the Company incurred approximately $63.1 million of expenses on covered assets, 80% or $50.5 million of which is reimbursable by the FDIC. For the full year 2010, the effective tax rate was 35.7% compared with 21.69% in the prior year. Management anticipates an effective tax rate for the full year 2011 to be approximately 36%. 7 Credit Management Throughout 2010 East West continued to proactively manage credit, resulting in improvements in key asset quality metrics. For the fifth consecutive quarter, both net charge-offs and the provision for loan losses have declined. The provision for loan losses was $29.8 million for the fourth quarter of 2010, a decrease of $8.8 million or 23% compared to the previous quarter. Total net charge-offs decreased to $38.3 million for the fourth quarter, a decrease of $6.7 million or 15% from the previous quarter. The provision for loan losses and net charge-offs for each quarter of 2010 are detailed below: For the three months ended, % Change ($ in thousands) December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 Yr/Yr Net charge-offs $ -71 % Provision for loan losses $ -79 % Management expects that the provision for loan losses will continue to decrease and range from $25 million to $30 million for the first quarter of 2011 and range from $95 million to $100 million for the full year 2011. Nonperforming assets, excluding covered assets decreased to $194.8 million or 0.94% of total assets at December 31, 2010. Nonperforming assets, excluding covered assets, as of December 31, 2010 included nonaccrual loans totaling $172.9 million and REO assets totaling $21.9 million. Notwithstanding the improvements in credit noted above, we have maintained a strong allowance for non-covered loan losses at $230.4 million or 2.64% of non-covered loans receivable at December 31, 2010. This compares to an allowance for loan losses of $240.3 million or 2.79% at September 30, 2010 and $238.8 million or 2.81% of outstanding loans at December 31, 2009. 8 Capital Strength (Dollars in millions) December 31, 2010 Well Capitalized Regulatory Requirement Total Excess Above Well Capitalized Requirement Tier 1 leverage capital ratio % % $ Tier 1 risk-based capital ratio % % Total risk-based capital ratio % % Tangible common equity to tangible asset % N/A N/A Tangible common equity to risk weighted assets ratio % % * *As there is no stated regulatory guideline for this ratio, the SCAP (Supervisory Capital Assessment Program) guideline of 4.00% tangible common equity has been used. During the fourth quarter, East West repurchased $306.5 million of preferred stock issued under the U.S. Treasury Capital Purchase Program. The repayment of the TARP funds will save the Company $15.3 million in preferred dividend payments or approximately $0.10 per diluted share on an annual basis beginning in 2011.East West’s strong capital levels, balance sheet, and profitability allowed the Company to exit TARP without raising any capital. Even after the repayment of TARP, our capital ratios remain very strong. As of the end of the fourth quarter of 2010, our Tier 1 leverage capital ratio totaled 9.3%, Tier 1 risk-based capital ratio totaled 15.9% and the total risk-based capital ratio totaled 17.6%. East West exceeds well capitalized requirements for all regulatory guidelines by over $800 million. Dividend Payout East West’s Board of Directors has declared first quarter dividends on the common stock and Series A Preferred Stock. The common stock cash dividend of $0.01 is payable on or about February 24, 2011 to shareholders of record on February 10, 2011. The dividend on the Series A Preferred Stock of $20.00 per share is payable on February 1, 2011 to shareholders of record on January 15, 2011. About East West East West Bancorp is a publicly owned company with $20.7 billion in assets and is traded on the Nasdaq Global Select Market under the symbol “EWBC”. The Company’s wholly owned subsidiary, East West Bank, is one of the largest independent commercial banks headquartered in California with over 130 locations worldwide, including the U.S. markets of California, New York, Georgia, Massachusetts, Texas and Washington. In Greater China, East West’s presence includes a full service branch in Hong Kong and representative offices in Beijing, Shanghai, Shenzhen and Taipei. Through a wholly-owned subsidiary bank, East West’s presence in Greater China also includes full service branches in Shanghai and Shantou and representative offices in Beijing and Guangzhou. For more information on East West Bancorp, visit the Company's website at www.eastwestbank.com. Forward-Looking Statements This release may contain forward-looking statements, which are included in accordance with the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995 and accordingly, the cautionary statements contained in East West Bancorp’s Annual Report on Form 10-K for the year ended Dec. 31, 2009 (See Item I Business, and Item 7 Management’s Discussion and Analysis of Consolidated Financial Condition and Results of Operations), and other filings with the Securities and Exchange Commission are incorporated herein by reference. These factors include, but are not limited to: the effect of interest rate and currency exchange fluctuations; competition in the financial services market for both deposits and loans; EWBC’s ability to efficiently incorporate acquisitions into its operations; the ability of borrowers to perform as required under the terms of their loans; effect of additional provisions for loan losses;effect of any goodwill impairment, the ability of EWBC and its subsidiaries to increase its customer base; the effect of regulatory and legislative action, including California tax legislation and an announcement by the state’s Franchise Tax Board regarding the taxation of Registered Investment Companies; and regional and general economic conditions.Actual results and performance in future periods may be materially different from any future results or performance suggested by the forward-looking statements in this release. Such forward-looking statements speak only as of the date of this release. East West expressly disclaims any obligation to update or revise any forward-looking statements found herein to reflect any changes in the Bank’s expectations of results or any change in event. 1See reconciliation of the GAAP financial measure to this non-GAAP financial measure in the tables attached. 9 EAST WEST BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (unaudited) December 31, 2010 September 30, 2010 December 31, 2009 Assets Cash and cash equivalents $ $ $ Short-term investments Securities purchased under resale agreements Investment securities Loans receivable, excluding covered loans (net of allowance for loan losses of $230,408, $240,286 and $238,833) Covered loans, net Total loans receivable, net Federal Home Loan Bank and Federal Reserve stock FDIC indemnification asset Other real estate owned, net Other real estate owned covered, net Premiums on deposits acquired, net Goodwill Other assets Total assets $ $ $ Liabilities and Stockholders' Equity Deposits $ $ $ Federal Home Loan Bank advances Securities sold under repurchase agreements Subordinated debt and trust preferred securities Other borrowings Accrued expenses and other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ $ Book value per common share $ $ $ Number of common shares at period end Ending Balances December 31, 2010 September 30, 2010 December 31, 2009 Loans receivable Real estate - single family $ $ $ Real estate - multifamily Real estate - commercial Real estate - land Real estate - construction Commercial Consumer Total loans receivable held for investment, excluding covered loans Loans held for sale Covered loans, net Total loans receivable Unearned fees, premiums and discounts ) ) ) Allowance for loan losses on non-covered loans ) ) ) Net loans receivable $ $ $ Deposits Noninterest-bearing demand $ $ $ Interest-bearing checking Money market Savings Total core deposits Time deposits Total deposits $ $ $ 10 EAST WEST BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (unaudited) Quarter Ended December 31, 2010 September 30, 2010 December 31, 2009 Interest and dividend income $ $ $ Interest expense ) ) ) Net interest income before provision for loan losses Provision for loan losses ) ) ) Net interest income after provision for loan losses Noninterest (loss) income ) Noninterest expense ) ) ) Income before benefit for income taxes Provision for income taxes Net income Preferred stock dividend, inducement, and amortization of preferred stock discount ) ) ) Net income available to common stockholders $ $ $ Net income per share, basic $ $ $ Net income per share, diluted $ $ $ Shares used to compute per share net income: - Basic - Diluted Quarter Ended December 31, 2010 September 30, 2010 December 31, 2009 Noninterest (loss) income: Branch fees $ $ $ Increase (decrease) in FDIC indemnification asset and FDIC receivable ) ) Net gain on sales of loans - Letters of credit fees and commissions Net gain on sales of investments Impairment loss on investment securities ) ) ) Ancillary loan fees (Loss) gain on acquisition ) - Impairment loss on affordable housing partnerships - - ) Other operating income Total noninterest (loss) income $ ) $ $ Noninterest expense: Compensation and employee benefits $ $ $ Occupancy and equipment expense Loan related expenses Other real estate owned expense Deposit insurance premiums and regulatory assessments Legal expense Amortization of premiums on deposits acquired Data processing Consulting expense Amortization of investments in affordable housing partnerships Other operating expense Total noninterest expense $ $ $ 11 EAST WEST BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (unaudited) Year To Date December 31, 2010 December 31, 2009 Interest and dividend income $ $ Interest expense ) ) Net interest income before provision for loan losses Provision for loan losses ) ) Net interest income (loss) after provision for loan losses ) Noninterest income Noninterest expense ) ) Income before benefit for income taxes Provision for income taxes Net income before extraordinary item Extraordinary item, net of tax - ) Net income after extraordinary item $ $ Preferred stock dividend, inducement, and amortization of preferred stock discount ) ) Net income available to common stockholders $ $ Net income per share, basic $ $ Net income per share, diluted $ $ Shares used to compute per share net income: - Basic - Diluted Year To Date December 31, 2010 December 31, 2009 Noninterest income: Decrease in FDIC indemnification asset and FDIC receivable $ ) $ ) Impairment loss on investment securities ) ) Net gain on sales of investments Gain on acquisition Branch fees Net gain on sales of loans - Letters of credit fees and commissions Ancillary loan fees Impairment loss on affordable housing partnerships - ) Other operating income Total noninterest income $ $ Noninterest expense: Compensation and employee benefits $ $ Other real estate owned expense Occupancy and equipment expense Deposit insurance premiums and regulatory assessments Loan related expenses Legal expense Prepayment penalty for FHLB advances Amortization of premiums on deposits acquired Data processing Amortization of investments in affordable housing partnerships Consulting expense Other operating expense Total noninterest expense $ $ 12 EAST WEST BANCORP, INC. SELECTED FINANCIAL INFORMATION (In thousands) (unaudited) Average Balances Quarter Ended December 31, 2010 September 30, 2010 December 31, 2009 Loans receivable Real estate - single family $ $ $ Real estate - multifamily Real estate - commercial Real estate - land Real estate - construction Commercial Consumer Total loans receivable, excluding covered loans Covered loans Total loans receivable Investment securities Earning assets Total assets Deposits Noninterest-bearing demand $ $ $ Interest-bearing checking Money market Savings Total core deposits Time deposits Total deposits Interest-bearing liabilities Stockholders' equity Selected Ratios Quarter Ended December 31, 2010 September 30, 2010 December 31, 2009 For The Period Return on average assets % % % Return on average common equity % % % Interest rate spread (2) % % % Net interest margin (2) % % % Yield on earning assets (2) % % % Cost of deposits % % % Cost of funds % % % Noninterest expense/average assets (1) % % % Efficiency ratio (3) % % % (1) Excludes the amortization of intangibles, amortization and impairment loss of premiums on deposits acquired, amortization of investments in affordable housing partnerships and prepayment penalty for FHLB advances. (2) Yields on certain securities have been adjusted upward to a "fully taxable equivalent" basis in order to reflect the effect of income which is exempt from federal income taxation at the current statutory tax rate. (3) Represents noninterest expense, excluding the amortization of intangibles, amortization and impairment loss of premiums on deposits acquired, amortization of investments in affordable housing partnerships and prepayment penalty for FHLB advances, divided by the aggregate of net interest income before provision for loan losses, excluding non-core adjustments and noninterestincome, excluding impairment loss on investment securities, impairment loss on affordable housing partnerships, gain on acquisition and the decrease in FDIC indemnification asset and FDIC receivable. 13 EAST WEST BANCORP, INC. SELECTED FINANCIAL INFORMATION (In thousands) (unaudited) Average Balances Year To Date December 31, 2010 December 31, 2009 Loans receivable Real estate - single family $ $ Real estate - multifamily Real estate - commercial Real estate - land Real estate - construction Commercial Consumer Total loans receivable, excluding covered loans Covered loans Total loans receivable Investment securities Earning assets Total assets Deposits Noninterest-bearing demand $ $ Interest-bearing checking Money market Savings Total core deposits Time deposits Total deposits Interest-bearing liabilities Stockholders' equity Selected Ratios Year To Date December 31, 2010 December 31, 2009 For The Period Return on average assets % % Return on average common equity % % Interest rate spread (2) % % Net interest margin (2) % % Yield on earning assets (2) % % Cost of deposits % % Cost of funds % % Noninterest expense/average assets (1) % % Efficiency ratio (3) % % (1) Excludes the amortization of intangibles, amortization and impairment loss of premiums on deposits acquired, amortization of investments in affordable housing partnerships and prepayment penalty for FHLB advances. (2) Yields on certain securities have been adjusted upward to a "fully taxable equivalent" basis in order to reflect the effect of income which is exempt from federal income taxation at the current statutory tax rate. (3) Represents noninterest expense, excluding the amortization of intangibles, amortization and impairment loss of premiums on deposits acquired, amortization of investments in affordable housing partnerships and prepayment penalty for FHLB advances, divided by the aggregate of net interest income before provision for loan losses, excluding non-core adjustments and noninterest income, excluding impairment loss on investment securities, impairment loss on affordable housing partnerships, gain on acquisition and the decrease in FDIC indemnification asset and FDIC receivable. 14 EAST WEST BANCORP, INC. QUARTER TO DATE AVERAGE BALANCES, YIELDS AND RATES PAID (In thousands) (unaudited) Quarter Ended December 31, 2010 December 31, 2009 Average Average Volume Interest Yield (1) Volume Interest Yield (1) ASSETS Interest-earning assets: Short-term investments and interest bearing deposits in other banks $ $ % $ $ % Securities purchased under resale agreements % % Investment securities (2) % % Loans receivable % % Loans receivable - covered % % Federal Home Loan Bank and Federal Reserve Bank stocks % % Total interest-earning assets % % Noninterest-earning assets: Cash and due from banks Allowance for loan losses ) ) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing liabilities: Checking accounts % % Money market accounts % % Savings deposits % % Time deposits % % Federal Home Loan Bank advances % % Securities sold under repurchase agreements % % Subordinated debt and trust preferred securities % % Other borrowings % % Total interest-bearing liabilities % % Noninterest-bearing liabilities: Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Interest rate spread % % Net interest income and net interest margin $ % $ % Net interest income and net interest margin, adjusted (3) $ % $ % (1) Annualized. (2) Amounts calculated on a fully taxable equivalent basis using the current statutory federal tax rate. (3) Amounts exclude the net impact of covered loan dispositions and amortization of the FDIC indemnification asset of$43.8 million and $31.9 million for the three months ended December 31, 2010 and 2009, respectively. 15 EAST WEST BANCORP, INC. YEAR TO DATE AVERAGE BALANCES, YIELDS AND RATES PAID (In thousands) (unaudited) Year To Date December 31, 2010 December 31, 2009 Average Average Volume Interest Yield Volume Interest Yield ASSETS Interest-earning assets: Short-term investments and interest bearing deposits in other banks $ $ % $ $ % Securities purchased under resale agreements % % Investment securities (1) % % Loans receivable % % Loans receivable - covered % % Federal Home Loan Bank and Federal Reserve Bank stocks % % Total interest-earning assets % % Noninterest-earning assets: Cash and due from banks Allowance for loan losses ) ) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Interest-bearing liabilities: Checking accounts % % Money market accounts % % Savings deposits % % Time deposits % % Federal Home Loan Bank advances % % Securities sold under repurchase agreements % % Subordinated debt and trust preferred securities % % Other borrowings % % Total interest-bearing liabilities % % Noninterest-bearing liabilities: Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Interest rate spread % % Net interest income and net interest margin $ % $ % Net interest income and net interest margin, adjusted (2) % $ % (1) Amounts calculated on a fully taxable equivalent basis using the current statutory federal tax rate. (2) Amounts exclude the net impact of covered loan dispositions and amortization of the FDIC indemnification asset of $140.9 million and $31.9 million for the twelve months ended December 31, 2010 and 2009 respectively. 16 EAST WEST BANCORP, INC. QUARTERLY ALLOWANCE FOR LOAN LOSSES RECAP (In thousands) (unaudited) Quarter Ended 12/31/2010 9/30/2010 6/30/2010 3/31/2010 12/31/2009 LOANS Allowance balance, beginning of period $ Allowance for unfunded loan commitments and letters of credit ) Provision for loan losses Net Charge-offs: Real estate - single family Real estate - multifamily Real estate - commercial Real estate - land Real estate - residential construction ) Real estate - commercial construction Commercial Trade finance (7
